Citation Nr: 1221069	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right hydrocele, postoperative, with surgical scar.

2. Entitlement to an extraschedular rating for right hydrocele, postoperative, with surgical scar, under the provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1978 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In May 2005, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In March 2009 and December 2010, the Board remanded this case for further evidentiary development.

The issue of entitlement to service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The record reflects that the Veteran moved to a new address in December 2010.  The Board's December 2010 remand was mailed to this new address.

The AMC mailed the Veteran a letter to his new address in December 2010 notifying him that he would soon be scheduled for a VA examination in connection with his appeal, pursuant to the Board's December 2010 remand instructions.

An examination request sheet from the Veterans Health Administration (VHA) database dated in December 2010 indicated that VA examinations were scheduled for the Veteran for his genitourinary system and for scars.  This examination request sheet listed the Veteran's old address only.  The record does not contain a copy of the examination notification letter to the Veteran.

An examination request sheet from the VHA database updated in January 2011 noted that both of the scheduled examinations had been cancelled because the "Veteran withdrew claim."  This examination request sheet continued to list the Veteran's old address only.

The AMC mailed the Veteran a letter to his old address in March 2011 asking him to clarify whether he wished to withdraw his appeal.  No response was received from the Veteran.

The January 2012 supplemental statement of the case, which noted that the Veteran had "failed to report" to the VA examination, was mailed to the Veteran's new address.

The RO must ascertain the Veteran's current mailing address and update the file accordingly.

There is no indication in the record, other than the January 2011 VHA that the Veteran intended to withdraw his claim.  The RO must attempt to fulfill the Board's December 2010 remand instructions using the Veteran's current mailing address.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Ascertain the Veteran's current mailing address and update the file accordingly.

2.  After completion of the foregoing, schedule the Veteran for a VA genitourinary examination to determine the current nature and severity of his service-connected right hydrocele, postoperative, with surgical scar.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

The examiner should specifically comment on whether the Veteran's urinary and incontinence symptoms are related to his service-connected disability.  If it is determined that those symptoms are related, the examiner should comment on the severity of those symptoms.

All opinions expressed should be accompanied by a clear rationale consistent with the evidence of record.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

